Exhibit 10.16.0

NON-QUALIFIED STOCK OPTION AGREEMENT

(Standard Option Version as of April 2, 2007)

Non-Qualified Stock Option Agreement (this “Option Agreement”), dated as of
                     (the “Grant Date”), between GrafTech International Ltd.
(the “Company”) and                      (the “Participant”).

BACKGROUND

Pursuant to the GrafTech International Ltd. 2005 Equity Incentive Plan as
amended through the date hereof (the “Plan”), a copy of which has been furnished
to the Participant and the terms of which are incorporated herein by reference,
the Company intends to provide incentives to certain management employees of the
Company and its Subsidiaries by providing them with opportunities to purchase
shares of Common Stock.

The Board or the Committee has determined that it would be in the best interest
of the Company and its stockholders to grant the Options to the Participant
under the Plan.

In consideration of the covenants contained herein and other good and valuable
consideration, receipt of which is hereby acknowledged, the parties agree as
follows:

ARTICLE I

DEFINITIONS

Unless otherwise indicated herein, whenever capitalized terms are used in this
Option Agreement, they shall have the meanings set forth in (i) the written
employment agreement between the Participant and the Company or a Subsidiary or
(ii) if not set forth in such an agreement or if there is no such agreement, as
set forth below or, if not set forth below, as set forth in the Plan

“Cause” shall mean:

(a) gross neglect or willful and continuing refusal by the Participant to
substantially perform his or her duties or responsibilities for or owed to the
Company (other than due to death, Disability or Retirement);

(b) breach by the Participant of his or her confidentiality obligations owed to
the Company;

(c) willful engagement by the Participant in conduct which is demonstrably
injurious to the Company (including a breach by the Participant of his or her
confidentiality, non-competition or non-solicitation obligations owed to the
Company); or

(d) conviction or plea of nolo contendere by the Participant to a felony or a
misdemeanor involving dishonesty or financial or economic wrongdoing (such as
fraud, embezzlement, insider trading, bribery, theft, price fixing, graft or
corrupt payments, perjury or false certification).



--------------------------------------------------------------------------------

“Disability” means a disability for purposes of the then current or most recent
UCAR Carbon Long-Term Disability Plan, regardless of whether the Participant is
or would have been covered thereby.

“Retirement” means the Participant’s retirement from employment by the Company
and its Subsidiaries (i) with the right to receive a non-actuarially reduced
pension benefit under the UCAR Carbon Retirement Plan (or a successor plan) or
(ii) if not eligible to participate therein or if such Plan (or a successor
plan) is not then in effect or shall have been changed in a manner which makes
it materially more onerous to become eligible to receive such a benefit than it
is on the Grant Date, at any time after attaining age 62 with at least 10 years
of employment with the Company and its Subsidiaries or after attaining age 65 or
after attaining that age where the sum of the Participant’s age and years of
employment with the Company and its Subsidiaries equals or exceeds 85.

ARTICLE II

GRANT OF OPTIONS

2.1 Grant of Options. The Participant is hereby granted Options representing the
right to purchase                      (                    ) shares of Common
Stock. Such Options are Standard Options. Unless otherwise indicated herein,
references herein to “Options” means the Options granted hereby.

2.2 Exercise Price. The Exercise Price of the Options shall be $             per
share.

2.3 Grant Information. The Board or the Committee authorized the grant of the
Options on the following date:                     .

ARTICLE III

EXERCISABILITY OF OPTIONS

Options shall vest upon the earliest to occur of the events described in
Sections 3.1, 3.2 or 3.3 and shall become exercisable as described in
Section 3.4, in each case subject to the limitations set forth in Section 3.6:

3.1 Time Vesting. If not sooner vested or terminated, all Options shall vest as
to one-third of the Options hereby granted on each of the first three
anniversaries of the Grant Date...

3.2 Vesting upon Change in Control. If not sooner vested or terminated, all
Options shall vest upon the occurrence of a Change in Control.

3.3 Discretionary Vesting and Exercisability. The Committee or the Board may, in
its sole discretion, accelerate the vesting, the exercisability or both of any
or all Options at any time and for any reason.

 

2



--------------------------------------------------------------------------------

3.4 Exercise; Restriction on Exercise. No unvested Options shall be exercisable.
All vested Options shall become exercisable at the time they first vest and
shall cease to be exercisable at the time they expire as provided in Section 3.5
or Article V.

3.5 Effect of Termination of Employment and Other Events on Vesting; Expiration
of Unvested Options. Unless otherwise determined by the Board or the Committee,
unvested Options shall cease to vest and shall expire upon the earliest to occur
of (i) the time of notification of the Participant’s termination of employment
by the Company or its Subsidiaries for Cause or (ii) the date of (1) the
Participant’s Retirement, death or Disability, (ii) the Participant’s
termination of employment by the Company or its Subsidiaries without Cause or
upon lay-off, (3) the Participant’s resignation from employment with the Company
or its Subsidiaries (including resignation due to disability), (4) expiration as
provided in Article V or (5) cancellation as provided in Article VI.

ARTICLE IV

EXERCISE OF OPTIONS

4.1 Person Who Can Exercise. Exercisable Options may only be exercised by the
Participant, except that, in the event of Disability, those Options may be
exercised by the Participant’s legal guardian or legal representative and, in
the event of death, those Options may be exercised by the executor or
administrator of the Participant’s estate or the Person or Persons to whom the
Participant’s rights under those Options pass by will or the laws of descent and
distribution.

4.2 Procedure for Exercise. Exercisable Options may be exercised in whole or in
part with respect to any portion thereof that is exercisable. To exercise an
exercisable Option, the Participant (or such other Person who shall be permitted
to exercise that Option as set forth in Section 4.1) must complete, sign and
deliver to the Company an Exercise Notice together with payment in full of the
Exercise Price multiplied by the number of shares of Common Stock with respect
to which that Option is exercised. Payment of the Exercise Price shall be made
in cash (including check, bank draft or money order). The right to exercise that
Option shall be subject to the satisfaction of all conditions set forth in the
Exercise Notice. In lieu of paying the Exercise Price, upon the Participant’s
(or such other Person’s) request, with the Committee’s or the Board’s consent
(which may or may not be given in its sole discretion), the Company shall
deliver to the Participant a number of shares of Common Stock equal to
(A) divided by (B) where (A) is the excess of (i) the Fair Market Value of a
share of Common Stock on the date on which the Exercise Notice is received by
the Company (the “Exercise Date”) over (ii) the Exercise Price, multiplied by
(iii) the number of shares for which that Option is being exercised, and (B) is
the Fair Market Value of a share of Common Stock on the Exercise Date.

4.3 Limited Stock Appreciation Right. In connection with any transaction which
isreasonably likely to result in a Change in Control, the Company may, in its
sole discretion, without a Participant’s consent, cancel any Option (in whole or
in part) and pay the Participant the excess of the (i) the Fair Market Value of
a share of Common Stock on the date of the Change in Control, over (ii) the
Exercise Price, multiplied by (iii) the number of Option Shares subject to the
Option which is being cancelled.

 

3



--------------------------------------------------------------------------------

4.4 Withholding of Taxes. The Company and its Subsidiaries shall withhold from
any amounts due and payable by the Company or any of its Subsidiaries and its
Subsidiaries to the Participant (or secure payment from the Participant in lieu
of withholding) the amount of any withholding or other tax due from the Company
with respect to any Option Shares issuable under this Option Agreement, and the
Company may defer such issuance until such withholding or payment is made or
until otherwise indemnified to its satisfaction with respect thereto.

ARTICLE V

EXPIRATION OF OPTIONS

5.1 Expiration. Vested and unvested Options shall expire at 5:00 p.m., Eastern
Daylight Time on [10th anniversary of grant date].

5.2 Earlier Expiration. Notwithstanding Section 5.1, Options shall sooner expire
as follows:

(a) all unvested Options shall expire as provided in Section 3.5;

(b) upon the Participant’s termination of employment by the Company or its
Subsidiaries for Cause, all vested Options shall (unless otherwise determined by
the Company in its sole discretion) expire immediately at the time notice of
such termination is given;

(c) upon the Participant’s termination of employment by the Company or its
Subsidiaries in connection with a lay-off, all vested Options shall expire upon
the earlier of (i) the third anniversary of the date of such termination or
(ii) the expiration of the Options under Section 5.1;

(d) upon the Participant’s resignation from employment with the Company or its
Subsidiaries (other than in connection with death, Disability or Retirement),
all vested Options shall expire upon the date of such resignation or
termination; and

(e) upon the Participant’s termination of employment by the Company or its
Subsidiaries for any reason (except that termination for each of Cause or in
connection with death, Disability, Retirement or lay-off shall be governed by
the respective clause therefor set forth in this Section 5.2), all vested
Options shall expire upon the date of such resignation or termination.

Accordingly, upon termination of employment in connection with death, Retirement
or Disability, all vested Options shall expire upon the date set forth in
Section 5.1 and upon termination of employment in connection with a lay-off, all
vested Options shall expire upon the earlier of the third anniversary of such
termination or the date set forth in Section 5.1.

5.3 Cancellation. Vested and unvested Options which expire unexercised shall be
treated as cancelled.

 

4



--------------------------------------------------------------------------------

5.4 Effective Date. For purposes hereof, the date of resignation or termination
of employment means the last date of actual employment, even if a different date
is used for administrative convenience in connection with employee retirement,
benefit or welfare plans.

ARTICLE VI

FORFEITURE

Notwithstanding anything contained herein to the contrary, if the Participant
engages in Detrimental Conduct, then the Committee or the Board shall have the
right, in its sole and good faith judgment, to suspend (temporarily or
permanently) the vesting, exercisability or both of any or all of the Options,
extend the date (or increase the threshold) for such vesting, exercisability or
both, cancel any or all of the Options, suspend (temporarily or permanently) the
transferability of any or all Options or Option Shares, require the forfeiture
of any or all Option Shares then held by the Participant or his affiliates or
related parties, or take any other actions in respect of any or all of the
Options, the Option Shares or this Option Agreement. “Detrimental Conduct” means
activities which have been, are or would reasonably be expected to be
detrimental to interests of the Company or its Subsidiaries, as determined in
the sole and good faith judgment of the Board. Such activities include unlawful
conduct under securities, antitrust, tax or other laws, improper disclosure or
use of confidential or proprietary information or trade secrets, competition
with or improper taking of a corporate opportunity of any business of the
Company or its Subsidiaries, failure to cooperate in any investigation or legal
proceeding, or misappropriation of property.

ARTICLE VII

MISCELLANEOUS

7.1 Options Not Transferable. Options may not be Transferred (other than by will
or laws of descent and distribution). Any attempt to effect a Transfer of
Options that is not permitted by the Plan or this Option Agreement shall be null
and void.

7.2 Notices. All notices to a party must be given in writing and shall be deemed
to have been duly given when delivered by hand or three days after deposited in
the mail, postage prepaid, or, in the case of telecopy notice, when received,
addressed as follows or to such other address of which the intended receiving
party shall have been duly notified hereunder:

 

5



--------------------------------------------------------------------------------

  (a)

If to the Company, to the following address:

GrafTech International Ltd.

12900 Snow Road

Parma, OH 44130

Attn: Gary Whitaker

Telecopy: (216) 676-2462

With a copy to:

GrafTech International Ltd.

12900 Snow Road

Parma, OH 44130

Attn: James Pegram

Telecopy: (216) 676-2143

 

  (b)

If to the Participant, to the address or telecopy number as shown on the
signature page hereto.

7.3 Amendment. This Option Agreement may be amended only by a writing executed
by the parties which specifically states that it is amending this Option
Agreement, except that this Option Agreement may be amended by a writing
executed by the Company which so states if such amendment is not adverse to the
Participant or relates to ministerial, clerical or administrative matters.

7.4 Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware applicable to
contracts made and to be performed therein without regard to the conflicts of
law principles thereof.

7.5 Titles. Titles are provided herein for convenience only and are not to serve
as a basis for interpretation or construction of this Option Agreement.

IN WITNESS WHEREOF, this Option Agreement has been executed and delivered by the
parties.

 

PARTICIPANT       GRAFTECH INTERNATIONAL LTD.         By:     Signed       Name:
    Home Address:       Title:    

 

6